ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
KHS Corporation                               )      ASBCA No. 62032
                                              )
Under Contract No. SPE4A6-15-D-5845           )

APPEARANCE FOR THE APPELLANT:                       Mr. William Schwemlein
                                                     Vice-President

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     Ch~ef Trial Attorney
                                                    Edward R. Murray, Esq.
                                                    Ashley M. Kelly, Esq.
                                                     Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

              OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
               ON THE GOVERNMENT'S MOTION TO DISMISS
                       FOR LACK OF JURISDICTION

        The government moves to dismiss the appeal for lack of jurisdiction, saying
that in this appeal from a supposed termination of the contract for default there has
been no termination. For us to have jurisdiction there has to be a claim; in an appeal
from a contract termination, the claim (which in a termination case is the claim of the
government) is the termination itself. See Malone v. United States, 849 F.2d 1441 ,
 1443 (Fed. Cir. 1988). Appellant requests that we delay the hearing of the appeal until
the government determines whether to terminate the contract (app. Aug. 16, 2019,
filing at 3). We take that as a concession that the above-captioned contract has not
been terminated and accordingly grant the motion and dismiss the appeal for lack of
jurisdiction.

       Dated: November 20, 2019




                                                  Adm1mstranve Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                         I concur


     An-
 RICHARf)SHACKLEFORD
 AdminisYrative Judge
                                                  0
                                                  Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62032, Appeal ofKHS
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2